Case 1:19-cv-23124-KMW Document 5 Entered on FLSD Docket 09/04/2019 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                    Case No.: 0:19-cv-23124

  CLARISSA NAVARRO, individually and on
  behalf of all others similarly situated,

          Plaintiff,

  v.

  GRAGIL ASSOCIATES, INC.,

        Defendant.
  ______________________________________/

        DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES AND JURY DEMAND

          COMES NOW, Defendant, GRAGIL ASSOCIATES, INC., (“Gragril” ), by and through

  its undersigned counsel, and hereby responds to Plaintiff’s Class Action Complaint as follows:

                                   JURISDICTION AND VENUE

       1. Admitted for jurisdiction purposes only. Otherwise, denied.

       2. Defendant is without sufficient knowledge and/or information to determine the veracity

          of the allegations contained in this paragraph.

                                              PARTIES

       3. Admitted Plaintiff is a natural person; otherwise, Defendant is without sufficient

          knowledge and/or information to determine the veracity of the allegations contained in

          this paragraph.

       4. Admitted.

       5. Defendant is without sufficient knowledge and/or information to determine the veracity

          of the allegations contained in this paragraph.
Case 1:19-cv-23124-KMW Document 5 Entered on FLSD Docket 09/04/2019 Page 2 of 6



    6. Defendant is without sufficient knowledge and/or information to determine the veracity

       of the allegations contained in this paragraph.

    7. Admitted Plaintiff requests a trial by jury.

                                        ALLEGATIONS

    8. Defendant is without sufficient knowledge and/or information to determine the veracity

       of the allegations contained in this paragraph.

    9. Defendant is without sufficient knowledge and/or information to determine the veracity

       of the allegations contained in this paragraph.

    10. Defendant is without sufficient knowledge and/or information to determine the veracity

       of the allegations contained in this paragraph.

    11. Defendant is without sufficient knowledge and/or information to determine the veracity

       of the allegations contained in this paragraph.

    12. Defendant is without sufficient knowledge and/or information to determine the veracity

       of the allegations contained in this paragraph.

    13. Defendant is without sufficient knowledge and/or information to determine the veracity

       of the allegations contained in this paragraph.

    14. Defendant is without sufficient knowledge and/or information to determine the veracity

       of the allegations contained in this paragraph.

    15. Defendant is without sufficient knowledge and/or information to determine the veracity

       of the allegations contained in this paragraph.

    16. Defendant is without sufficient knowledge and/or information to determine the veracity

       of the allegations contained in this paragraph.
Case 1:19-cv-23124-KMW Document 5 Entered on FLSD Docket 09/04/2019 Page 3 of 6



    17. Admitted Exhibit “A” speaks for itself; otherwise, Defendant is without sufficient

       knowledge and/or information to determine the veracity of the allegations contained in

       this paragraph.

    18. Defendant is without sufficient knowledge and/or information to determine the veracity

       of the allegations contained in this paragraph.

    19. Admitted Exhibit “A” speaks for itself; otherwise, Defendant is without sufficient

       knowledge and/or information to determine the veracity of the allegations contained in

       this paragraph.

    20. Admitted Exhibit “A” speaks for itself; otherwise, Defendant is without sufficient

       knowledge and/or information to determine the veracity of the allegations contained in

       this paragraph.

    21. Defendant is without sufficient knowledge and/or information to determine the veracity

       of the allegations contained in this paragraph.

    22. Defendant is without sufficient knowledge and/or information to determine the veracity

       of the allegations contained in this paragraph.

    23. Defendant is without sufficient knowledge and/or information to determine the veracity

       of the allegations contained in this paragraph.

    24. Defendant is without sufficient knowledge and/or information to determine the veracity

       of the allegations contained in this paragraph.

    25. Defendant is without sufficient knowledge and/or information to determine the veracity

       of the allegations contained in this paragraph.
Case 1:19-cv-23124-KMW Document 5 Entered on FLSD Docket 09/04/2019 Page 4 of 6



                                       CLASS ALLEGATIONS

    26. Admitted Plaintiff attempts to bring two classes; denied he is entitled to such relief.

    27. Admitted Plaintiff will attempt to bring a FDCPA class as defined in this paragraph of

       Plaintiff; denied Plaintiff is entitled to such relief.

    28. Admitted Plaintiff will attempt to bring a FCCPA class as defined in this paragraph of

       Plaintiff; denied Plaintiff is entitled to such relief.

    29. Denied.

    30. Denied.

    31. Denied.

    32. Denied.

    33. Denied.

    34. Denied.

    35. Denied.

    36. Defendant is without sufficient knowledge and/or information to determine the veracity

       of the allegations contained in this paragraph.

    37. Defendant is without sufficient knowledge and/or information to determine the veracity

       of the allegations contained in this paragraph.

    38. Denied.

    39. Denied.

    40. Defendant is without sufficient knowledge and/or information to determine the veracity

       of the allegations contained in this paragraph.

    41. Denied.

    42. Denied.
Case 1:19-cv-23124-KMW Document 5 Entered on FLSD Docket 09/04/2019 Page 5 of 6



    43. Denied.

                                              COUNT I

    44. Defendants re-assert the responses to paragraphs 1 through 43 as if fully set forth herein.

    45. Denied.

    46. Denied.

    47. Denied.

    48. Denied.

    49. Denied.

    50. Denied.

                                              COUNT II

    51. Defendants re-assert the responses to paragraphs 1 through 43 as if fully set forth herein.

    52. Denied.

    53. Denied.

    54. Denied.

    55. Denied.

    56. Denied.

    57. Denied.

    58. Denied.

    59. Denied.

    60. Denied.
Case 1:19-cv-23124-KMW Document 5 Entered on FLSD Docket 09/04/2019 Page 6 of 6



                                   AFFIRMATIVE DEFENSES

                                FIRST AFFIRMATIVE DEFENSE

         Defendant asserts, without admitting any liability whatsoever, that Plaintiff lacks

  standing as he has suffered no injury-in-fact as the result of any act or omission by Defendant.

                              SECOND AFFIRMATIVE DEFENSES

         Defendant asserts, without admitting any liability whatsoever, that any violation of

  federal or state law was unintentional and the result of a bona fide error, notwithstanding

  reasonable procedures in place to prevent such errors.

                               THIRD AFFIRMATIVE DEFENSES

         Defendants assert, without admitting any liability whatsoever, that Plaintiff’s claims are

  barred in whole or in part by the applicable statute(s) of limitations found under the FDCPA

  and/or FCCPA.

                                          JURY DEMAND

         Defendant hereby demands a trial by jury on all issues so triable.

         WHEREFORE, Defendant, respectfully requests this Court to DISMISS Plaintiff’s

  claims with prejudice and for any such other relief as this court deems just and proper.

                                               Respectfully submitted by:

                                               /s/ Charles J. McHale
                                               DALE T. GOLDEN, ESQ.
                                               Florida Bar No.: 0094080
                                               CHARLES J. MCHALE, ESQ.
                                               Florida Bar No.: 0026555
                                               GOLDEN SCAZ GAGAIN, PLLC
                                               201 North Armenia Avenue
                                               Tampa, Florida 33609-2303
                                               Phone: (813) 251-5500
                                               Fax: (813) 251-3675
                                               dgolden@gsgfirm.com
                                               cmchale@gsgfirm.com
